Citation Nr: 0818815	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  07-11 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from October 1960 to April 
1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2006 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO).   

The reopened claim for service connection for a psychiatric 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 1970 and July 1981, the Board denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  

2.  Subsequently, in a decision of June 1993, the RO denied a 
request to reopen the claim.  The veteran was notified of 
that decision and his appellate rights, but he did not 
initiate an appeal.  

3.  The evidence presented since June 1993 includes medical 
opinions linking a current psychiatric disorder to service.

4.  The evidence received since the June 1993 decision was 
not previously submitted to agency decisionmakers, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.





CONCLUSION OF LAW

The evidence received since the previous decision denying 
service connection for an acquired psychiatric disorder is 
new and material, and the claim is reopened.  38 U.S.C.A. §§ 
1110, 1131, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the VA made a mistake by failing to 
reopen and grant his claim for service connection for a 
psychiatric disorder.  He asserts that medical opinions from 
psychiatrists demonstrate that he currently has a psychosis 
which was present during or within a year of service.  

In a rating decision of March 1969, the RO denied service 
connection for a psychiatric disorder.  The veteran appealed, 
but the decision was confirmed by the Board in July 1970.  It 
was noted in the decision that the evidence was insufficient 
to create a reasonable doubt as to the presence of a 
psychiatric disorder on active duty or within the following 
year.  The Board later denied service connection for 
schizophrenia in a decision of July 1981.  In February 1992, 
the veteran requested that the claim be reopened.  The 
request to reopen was denied by the RO in a rating decision 
of June 1993.  The RO noted that additional evidence 
presented by the veteran consisted of post service treatment 
records, which provided no new information regarding the 
nervous disorder during or immediately after service.  The 
veteran was notified of the decision and his appellate rights 
in June 1993, but he did not initiate an appeal.    

The veteran now seeks to reopen his claim.  The RO again 
denied that request, and the veteran perfected the current 
appeal.  

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131.  Pursuant to 38 
U.S.C.A. §§ 7104 and 7105, claims denied by the RO and the 
Board may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [VA] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a VA 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c)

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).   

The additional evidence which has been presented includes a 
written opinion from a private psychiatrist, Gerardo Tejedor 
Gonzalez, M.D., received in September 2006, which reflects 
that the psychiatrist stated that it was his opinion that the 
veteran's psychiatric condition dated to his time in the 
Army, as the veteran's chief commander in service had 
observed visibly inappropriate conduct.  The private 
psychiatrist further stated that in his opinion the military 
service, which was very stormy for the veteran, had a lot to 
do with the development of negative symptoms of his emotional 
functioning.  Similarly, a letter dated in August 2007 from 
another private psychiatrist, Nelsa Rodriguez Cespedes, M.D., 
reflects that he concluded that the veteran had an affective 
disorder which he developed as a result of his military 
service.  

The evidence received since the June 1993 decision was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
Thus, the additional evidence is new and material.  
Accordingly, the petition to reopen the claim is granted.

ORDER

The claim for service connection for an acquired psychiatric 
disorder is reopened.  To this extent, the appeal is granted.


REMAND

The Board finds that additional relevant medical evidence may 
exist.  A written statement from the veteran dated in 
February 1992 reflects that the veteran reported that he was 
in receipt of disability benefits from the Social Security 
Administration; the records from that agency have not been 
obtained.  VA has a statutory duty to assist a claimant in 
obtaining relevant records held by any Federal department or 
agency that the claimant adequately identifies and authorizes 
VA to obtain.  See 38 U.S.C. § 5103A(b), (c)(3); 38 C.F.R. § 
3.159(c).  The head of any Federal department or agency shall 
provide such information to the Secretary of VA as the 
Secretary may request for purposes of determining eligibility 
for or amount of benefits, or verifying other information 
with respect thereto.  See 38 U.S.C. § 5106.  

Where VA has actual notice of the existence of records held 
by SSA which appear relevant to a pending claim, VA has a 
duty to assist by requesting those records from SSA.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  This 
duty extends to obtaining a copy of the SSA decision awarding 
or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 
163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996).  While the decision by SSA on the claim for SSA 
benefits is not controlling with respect to VA's 
determination on a claim, see Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991), SSA's determination regarding the 
veteran's unemployability and the reasons for that 
determination are pertinent for VA purposes.  See Masors v. 
Derwinski, 2 Vet. App. 181, 187-188 (1992).

The duty to assist a claimant in obtaining records held by 
SSA is not limited to issues involving unemployability status 
or severity of service-connected disorders, but extends to 
claims for service connection.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the Board denied an application to 
reopen a claim for service connection for schizophrenia.  The 
Board acknowledged the existence of outstanding records held 
by SSA, but concluded that the records would be irrelevant, 
as the veteran was awarded SSA disability benefits years 
after service (suggesting that any records held by SSA would 
relate only to the severity of the psychiatric disorder).  
The Court held that VA was nevertheless required to request 
the records from SSA, as SSA's award of benefits was based on 
the same condition for which the veteran was now seeking 
service connection, and in light of the possibility that SSA 
records could contain relevant evidence, including medical 
opinions as to the etiology of the condition.  Quartuccio, 16 
Vet. App. at 187-88.  Therefore, a remand is required to 
obtain the veteran's Social Security Administration records.  

The duty to assist also requires that VA afford a veteran a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  A VA examination has not been conducted with 
respect to the issue on appeal.  A psychiatric examination 
would allow an opportunity to determine the nature and 
etiology of any psychiatric disability which may currently be 
present.  A remand is required to obtain an opinion as to 
whether there is a nexus to service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  

2.  The veteran should be afforded a 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorder which may be present.  The 
claims folder should be made available to 
the examiner for review.  The examination 
report should include a summary of the 
relevant history.  The examiner should 
provide a diagnosis, and should 
specifically comment as to whether it is 
at least as likely as not that any 
current psychiatric disorder is related 
to service, or whether such an etiology 
or relationship is unlikely.  The 
examiner should specifically address the 
question of whether a psychosis was 
manifest to a compensable degree within 
one year after service.  

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).




______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


